PROMISSORY NOTE $21,000,000Los Angeles, California February 22, 2008 FOR VALUE RECEIVED, READING CONSOLIDATED HOLDINGS, INC., a Nevada corporation having an office at 500 Citadel Drive, Suite 300, Commerce, California 90040 (“Maker”), promises to pay to NATIONWIDE THEATRES CORP., a California corporation ("Holder"), or order, at 120 N. Robertson Boulevard, Los Angeles, California 90048, or at such other address as Holder may designate from time to time, without presenta­tion, the principal amount of Twenty One Million Dollars ($21,000,000).Unless payable earlier as provided below in this Promissory Note (this “Note”), the entire principal balance of this Note, together with interest on such principal balance as provided herein, shall be due and payable on February 21, 2013 (the “Maturity Date”).Interest shall accrue on the unpaid principal balance of this Note at interest rates per annum (calculated for the actual number of days elapsed on the basis of a 365-day year) as follows: (1) with respect to
